third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service number release date memorandum cc psi b02 rtprobst postn-146602-08 uilc date date to associate area_counsel buffalo small_business self-employed attn kevin m murphy from chief branch passthroughs special industries subject request for chief_counsel_advice this chief_counsel_advice responds to your request for assistance dated date and supplements advice issued on date presp-124834-08 cca this advice may not be used or cited as precedent issues what is the proper federal_income_tax treatment of the state of new york qualified empire zone enterprise qeze credit for real_property_taxes as it pertains to both partnerships_and_s_corporations law and analysis sec_702 of the internal_revenue_code provides that in determining a partner's income_tax each partner shall take into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit shall except as otherwise provided in chapter be determined by the partnership_agreement postn-146602-08 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if--1 the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_702-2 of the income_tax regulations provides in part that each partner shall take into account separately as part of any class of income gain loss deduction or credit his distributive_share of the following items recoveries of bad_debts prior taxes and delinquency amounts sec_111 sec_1362 provides that generally a small_business_corporation may elect to be an s_corporation sec_1363 provides that except as otherwise provided in subchapter_s an s_corporation is not subject_to the taxes imposed by chapter of the code sec_1366 provides in part that in determining the tax under chapter of the code of a shareholder for the shareholder's taxable_year in which the taxable_year of the s_corporation ends there shall be taken into account the shareholder's pro_rata share of the corporation's-- a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_1366 provides that the character of any item included in a shareholder's pro_rata share under sec_1366 shall be determined as if the item were realized directly from the source from which realized by the corporation or incurred in the same manner as incurred by the corporation sec_1366 provides that the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of- a the adjusted_basis of the shareholder’s stock in the s_corporation determined with regard to sec_1367 and a for the taxable_year and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder determined without regard to any adjustment under sec_1367 for the taxable_year sec_1366 provides that in general any loss or deduction which is disallowed for any taxable_year by reason of sec_1366 shall be treated as incurred by the corporation in the succeeding taxable_year with respect to that shareholder sec_1371 provides that with certain exceptions no adjustments shall be made to the earnings_and_profits of an s_corporation postn-146602-08 conclusions cc ita concluded in cca that the state franchise tax reduction attributable to the credit is not fundamentally inconsistent for purposes of applying the tax_benefit_rule with a previous sec_164 deduction for property taxes taken by a c_corporation that uses the cash_receipts_and_disbursements_method of accounting the federal_income_tax consequence is therefore a reduction in state franchise tax generally deductible under sec_164 it was further concluded however that receipt of a cash payment attributable to the refundable_credit is fundamentally inconsistent with a previous sec_164 deduction for property taxes accordingly a payment attributable to the refundable_credit would be income under the inclusionary part of the tax_benefit_rule subject_to the provisions of sec_111 the refunded amount would be treated as a recovery_of property_tax not franchise tax and would be includable in federal gross_income in year depending on the extent to which deduction of the year payment of state property_tax reduced the taxpayer’s year federal_income_tax finally cc ita concluded that since the taxpayer has the option of receiving such an excess refunded amount of the credit in cash the taxpayer would be in constructive receipt of that amount even if the taxpayer chose to use it as a credit against state tax for another tax_year however the taxpayer would also be treated as having made a corresponding payment of state tax for that other tax_year a similar conclusion applies to s_corporations and partnerships the deduction for the state franchise tax will pass through to the s_corporation shareholders in the year the tax is paid and would reduce each shareholder’s basis in stock in an amount equal to the shareholder’s allocable share of the deduction subject_to the limitations in sec_1366 any recovery_of tax_benefit item would be income to the s_corporation that is separately_stated and passed through to the shareholders the treatment of tax_benefit items is addressed by the shareholder’s instructions for schedule_k-1 form_1120s shareholder's share of income deductions credits etc these instructions refer to the tax_benefit_rule in the discussion of other income which specifically includes income from recoveries of tax_benefit items the instructions state that a tax_benefit item is an amount that was deducted in a prior tax_year that reduced the prior year’s income_tax and that this amount should be reported on form_1040 line to the extent it reduced the tax thus to the extent that the s_corporation must include recaptured tax expense in income in future years the s_corporation must pass that amount through to its shareholders as a separately_stated_item similarly a partnership would pass the amount of a deduction for the payment of state franchise_taxes through to its partners as a separately_stated_item in accordance with the partnership_agreement or the distribution rules under sec_704 any prior tax that is postn-146602-08 refunded in a subsequent year is an item listed under sec_1_702-2 which a partner in a partnership is required to take into account as income its separate share of the recovered tax expense following the tax_benefit_rule please note that we are not opining on the application of the tax_benefit_rule as it applies to s_corporation or partnerships when there is a change in shareholders or partners from the year in which the deduction in taken to the year in which a refunded amount of the credit is received this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call richard probst at if you have any further questions attachment cca
